Citation Nr: 9913984	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a recurrent separation of the left shoulder with 
degenerative changes (left shoulder disability), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an extension of a temporary total 
evaluation beyond June 30, 1997, pursuant to 38 C.F.R. § 4.30 
(1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran, who had active service from 
February 1988 to March 1994, appealed that decision to the 
Board.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's left shoulder is productive tenderness and 
slight pain on motion.

3.  The veteran's left shoulder is not productive of nonunion 
with loose movement, or ongoing dislocation.

4.  Arthroscopic surgery was performed on the veteran's left 
shoulder in April 1997.

5.  The veteran's physician stated in June 1997 
correspondence that the veteran should not return to work 
until August 1997.  The veteran returned to work in September 
1997.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a recurrent separation of the 
left shoulder with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 
4.71a, Diagnostic Code 5203 (1998).

2.  The requirements for an extension of a temporary total 
evaluation to August 31, 1997, have been meet.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran in his claims.

I.  Increased Evaluation

In a May 1994 rating decision, the RO granted service 
connection for a left shoulder disability, and found such to 
be 10 percent disabling.  The veteran had no further contact 
with the RO on this disability until April 1997, when his 
representative informed the RO that the veteran underwent 
surgery on his left shoulder at a VA medical center that same 
month.  

The April 1997 surgical report was obtained by the RO, 
reflecting that prior to arthroscopic surgery the veteran had 
instability of the left shoulder.  In June 1997, the veteran 
was provided a VA examination of the left shoulder.  The 
veteran informed the examiner of the injury that led to the 
disability, and the examiner noted the April 1997 surgery.  
The veteran related that he is right handed, and thus his 
left shoulder is his non-dominant hand.  While the examiner 
observed that the veteran was making an excellent recovery, 
he further commented that the veteran still could not perform 
some activities.  No pain flare-ups were reported, but some 
aches were noted.  Objectively, a well-healed anterior scar 
was observed, and there was a slight amount of atrophy in the 
muscles surrounding the left shoulder.  There was also a 
slight amount of tenderness and soreness, and slight pain 
with motion.  The veteran could abduct and flex his left 
shoulder 160 degrees, and could externally and internally 
rotate his shoulder to about 75 to 80 degrees.  Good strength 
in the rotator cuff was noted, and there were no signs of 
atrophy.  X-rays showed mild degenerative changes in the 
shoulder.

In July 1998, the veteran was provided a hearing before an RO 
hearing officer.  The veteran related that prior to his 
surgery he had instability in his left shoulder.  The veteran 
stated that when his left shoulder would come out of his 
socket it would sometimes go back in and sometimes not.  He 
further informed the hearing officer that the reason he 
sought surgery was that his left shoulder would dislocate in 
his sleep if he slept in the wrong position.  He also stated 
that prior to his surgery he worked as a mover.  Finally, the 
veteran informed the hearing officer that after the surgery 
his range of motion had improved, and that his left shoulder 
had not since dislocated.

In August 1998, the veteran was provided another VA 
examination.  The veteran's history was reviewed, as was his 
April 1997 capsular shift repair.  The veteran informed the 
examiner that since his surgery his shoulder has improved, 
but that he missed three to four months of work as a result 
of his surgery.  The veteran also stated that while he could 
now perform normal daily activities, he still had 
difficulties with sports and with heavy pushing, pulling and 
overhead work.  Objectively, some atrophy of the left 
shoulder around the muscles was seen, as was a well-healed 
scar anteriorly.  Some tenderness and soreness was also 
observed, and there was some pain on palpation.  However, 
there was no evidence of instability.  He had some mild 
crepitation with motion, and actively, he could only flex and 
abduct about 110 degrees.  Passive flexion was up to 180 
degrees.  X-rays showed early minimal degenerative 
(arthritic) changes, but no other abnormality.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

The RO has evaluated the veteran's left shoulder disability 
under Diagnostic Code 5203, which provides that a 10 percent 
evaluation is warranted for the minor shoulder that exhibits 
malunion, or nonunion without loose movement.  A 20 percent 
evaluation is warranted under that diagnostic code for 
nonunion of the minor shoulder with loose movement, or with 
repeated dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 
5203 (1998).

In light of the above medical evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's left shoulder 
disability under Diagnostic Code 5203.  In this respect, the 
veteran has not displayed nonunion of the clavical or 
scapula, nor loose movement, during the course of this claim.  
As such, a higher evaluation is not warranted under this 
diagnostic code.

Further, while the veteran may have had some dislocation that 
eventually led to his surgery, during the time this claim was 
active, the veteran has never displayed dislocation.  As 
such, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5202.  In a similar manner, as 
deformity of the shoulder has never been observed during this 
claim, an evaluation in excess of 10 percent is not warranted 
under malunion of the humerus under Diagnostic Code 5202.

Finally, the Board notes that Plate I of 38 C.F.R. § 4.70 
provides that full range of motion of the shoulder is 180 
degrees of forward elevation (flexion), and 180 degrees of 
shoulder abduction.  In each range of motion study, 90 
degrees is shown with the arm perpendicular to the torso.  
Id.  In this claim, the veteran could abduct and flex his 
left arm to 160 degrees in June 1997, only a few months after 
his surgery.  On examination in August 1998, the veteran 
could actively flex and abduct the left shoulder to 110 
degrees and passively abduct to 180 degrees.  A 20 percent 
evaluation requires limitation of motion of the arm at the 
shoulder level.  Clearly, the veteran can bring his arm to 
above the shoulder level both actively and passively.  As 
such, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5201, which evaluates a shoulder 
disability based upon limitation of motion of the affected 
arm.

In denying an evaluation in excess of 10 percent, the Board 
has also taken into account pain, as is required under the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional loss due to pain in cases supported by adequate 
pathology.  In this case, however, the 10 percent disability 
evaluation assigned has considered the veteran's pain on 
motion as evidenced by atrophy.  In sum, the Board finds that 
a 10 percent evaluation is the highest schedular evaluation 
warranted for the veteran's service connected left shoulder 
disability.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected left 
shoulder disability has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  In this respect, while the veteran did 
receive surgery on his left shoulder in April 1997, such 
apparently was a successful, one-time surgery.  Likewise, 
while admittedly the veteran has missed work as a result of 
his service connected left shoulder disability, such has been 
contemplated in the award of a total rating under 38 C.F.R. 
§ 4.30 (1998).  Therefore, under the circumstances of this 
case, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Total Rating

A total rating may be granted following hospital discharge, 
effective from the date of hospital admission, and continuing 
for a period of one, two, or three months from the first day 
of the month following such hospital discharge if the 
hospital treatment of the service-connected disability 
results in:  (1)  Surgery necessitating post hospital 
convalescence; the initial grant of a total rating will be 
limited to one month with one or two extensions of periods of 
one month each in exceptional cases;  (2)  Surgery with 
severe postoperative residuals shown at hospital discharge, 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited).  
Initial grants may be for one, two or three months.  (3)  
Immobilization by cast, without surgery, of one major joint 
or more shown at hospital discharge or performed on an 
outpatient basis with initial grants of one, two or three 
months.  38 C.F.R. § 4.30 (1998).  The Court of Appeals for 
Veterans Claims (Court) has determined that the inability to 
return to any employment would in fact show a need for 
continuing convalescence under 38 C.F.R. § 4.30.  Seals v. 
Brown, 8 Vet.App. 291, 296-297 (1995).

As noted above, the veteran underwent arthroscopic surgery on 
his service connected left shoulder in April 1997 at a VA 
medical center in Cleveland, Ohio.  As a result of that 
surgery, the RO awarded the veteran a total rating under 
38 C.F.R. § 4.30 from April 16, 1997 to May 31, 1997.  In an 
October 1997 rating decision, the total rating was extended 
to June 30, 1997.

Relevant evidence incorporated in the claims file includes a 
June 1997 statement from one of the veteran's VA physicians.  
He informed the RO of the veteran's surgery and post-surgical 
rehabilitation.  The physician continued that the veteran 
should not return to work until he obtained full range of 
motion and strength of the left shoulder.  The VA physician 
concluded that the veteran should not return to work until 
August 1997.  In July 1998 the veteran had a hearing before 
an RO hearing officer.  The veteran testified that after his 
surgery he returned to employment in September 1997.

Initially, the Board notes that no evidence affiliated with 
the claims file would show that the veteran had severe 
postoperative residuals as contemplated in 38 C.F.R. § 4.30 
(1998).  In this respect, by the time of the June 1997 VA 
examination, the veteran's surgical scar was described as 
well-healed, and his shoulder was no longer immobilized.  

Nonetheless, the Board notes that the veteran's VA physician 
stated that the veteran was not to return to work until 
August 1997.  The veteran testified that he in fact returned 
to work in September 1997.  Looking at this information in 
context, the Board can reasonably conclude that the veteran's 
convalescence from his surgery ended at the end of August 
1997, as he returned to work the following month.  Such 
appears to be consistent with his physician's advice.  Thus, 
the Board concludes that the veteran's convalescent rating 
should continue until August 31, 1997.  However, as the 
veteran returned to work the following month, an extension of 
the convalescent rating beyond August 31, 1997 is not 
warranted.

ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a recurrent separation of the left shoulder with 
degenerative changes is denied.

An extension of a temporary total evaluation to August 31, 
1997, pursuant to 38 C.F.R. § 4.30 is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

